December 21, 2010 VIA EDGAR AND FACSIMILE Kathleen Collins Division of Corporation Finance Securities and Exchange Commission One Station Place treet, NE Washington, D.C. 20549-4561 Re: Lyris, Inc. (“Company”) Request for extension of time to respond to comment letter Form 10-K for Fiscal Year Ended June 30, 2010 Form 10-Q for Fiscal Quarter Ended September 30, 2010 File No. 333-82154 Dear Ms. Collins: We have received your letter, dated December 13, 2010, conveying comments of the staff of the Securities and Exchange Commission regarding the above-referenced filings. Please be advised that due to limited resources and end of year holidays, the Company is unable to respond to the comments within the requested 10 business days, and appreciate your extension of an additional 15 business days, inclusive of 2 Federal Holidays, to respond to the comment letter. We expect to provide our responses to your comments on or before January 19, 2011. Should the staff have additional questions or comments regarding the foregoing, please do not hesitate to contact the undersigned at 510-844-2178. Sincerely, /s/ Heidi L. Mackintosh Heidi L. Mackintosh Chief Financial Officer
